111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 October 2, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust X (the “Trust”) (File Nos. 33-1657 and 811-4492) on behalf of MFS® Absolute Return Fund, MFS® Aggressive Growth Allocation Fund, MFS® Conservative Allocation Fund, MFS® Emerging Markets Equity Fund, MFS® Global Bond Fund, MFS® Growth Allocation Fund, MFS® International Diversification Fund, MFS® International Growth Fund, MFS® International Value Fund and MFS® Moderate Allocation Fund (the "Funds") Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and the combined Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 98 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on September 25, 2014. Please call the undersigned at (617) 954-5843 or David Harris at (617) 954-4417 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President & Senior Counsel BEL/bjn
